FILED

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA AUG 26 2019
BILLINGS DIVISION Clerk, U S District Court

JANET JEAN BIG LAKE as
Personal Representative of the Estate
of Ruben Stewart and on behalf of the
Estate of Ruben Stewart and
LAVERNE WILLIAMSON BIG
HAIR,

Plaintiff,
VS.
UNITED STATES OF AMERICA,

Defendant.

 

 

District Of Montana
Billings

CV-19-62 -BLG-SPW-TJC

ORDER

Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

IT IS ORDERED:

1. The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

_ necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate
Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).
3. The Clerk of Court is directed to forthwith notify the parties of the making of

this Order.

yA
DATED this << ‘ib day of August, 2019.

bce Albin

Honorable Susan P. Watters,
United States District Judge
